Citation Nr: 0519955	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected skin grafting of the upper right leg.  

2.  Entitlement to an increased rating for the service-
connected burn scars of the left lower leg, currently 
evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to October 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the RO.  

In March 2004, the Board assigned an increased rating of 30 
percent for the service-connected residuals of burn scars of 
the left leg.  

The Board also remanded the issue of an evaluation in excess 
of 30 percent for that disability and the issue of a 
compensable evaluation for the service-connected residuals of 
skin graft scarring of the right upper leg to the RO for 
additional evidentiary development.  

The issue of an evaluation in excess of 30 percent for the 
service-connected burn scars of the left lower leg is 
addressed in the REMAND portion of this document.  

This matter is once again being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected skin grafting of the upper right leg 
are shown to be manifested by a disability picture that more 
closely approximates that of a poorly nourished scar with 
repeated ulceration.



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected residuals of skin grafting of the upper 
right leg have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.118, Diagnostic Code 
7803, 7804, 7805 (2002); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Codes 7803, 7804, 7805 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  

In this regard, the Board notes evidence development letters 
dated in March 2004 and July 2004 in which the RO advised the 
appellant of the type of evidence needed to substantiate his 
claim for a compensable evaluation for the residuals of skin 
graft scarring of the right upper leg.  

In this letter, the RO also advised the appellant of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by his and what evidence should be 
provided by VA.  

The appellant was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
adjudicated his claim in the October 2001 rating decision.  

Furthermore, the notice letters provided to the appellant 
were provided by the RO prior to the most recent transfer of 
his case to the Board, and the content of that notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and an SSOC were issued.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issue on appeal would not 
be prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the appellant has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of the 
appeal as to his claim for a compensable evaluation for the 
residuals of skin graft scarring of the right upper leg.  

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  




Analysis

The veteran's service medical records reflect that, in August 
1946, he sustained 2nd degree burns on his right ankle and on 
an area of the left leg extending from the ankle to the mid-
thigh.  

He subsequently underwent skin grafting to treat areas of 
burn scarring on the lower left leg, which initially involved 
taking skin from the posterior aspect of the right thigh.  
However, additional grafting was needed so skin was also 
taken from the anterior aspect of the left thigh.  

The issue presently before the Board is entitlement to a 
compensable evaluation for the service-connected residuals of 
skin grafting of the right upper leg.  

The veteran has reported experiencing "eruptions" in the 
area of the graft sites that itch.  During a VA examination 
conducted in March 2005, it was noted that these eruptions 
occurred on the donor site of the right leg and subsided on 
their own.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for skin disorders, effective on August 30, 2002.  
67 Fed. Reg. 49,590 (July 31, 2002).  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
skin.  

The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

The Board also notes in passing that the veteran was provided 
notice of change in regulations in the April 2005 
Supplemental Statement of the Case (SSOC).  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393- 394(1993).  

Under the old rating criteria, effective prior to August 30, 
2002, for superficial scars that were tender and painful on 
objective demonstration, a 10 percent evaluation was 
warranted under 38 C.F.R. § 4.118, DC 7804 (2002).  
Superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, DC 7803 (2002).  Other scars were rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2002).  

Under the revised rating criteria, a 10 percent rating is 
applicable under DC 7804 (2004) for scars that are 
superficial, painful on examination.  A superficial scar is 
one not associated with underlying soft tissue damage.  Other 
scars are to be rated based on limitation of function of the 
part affected under DC 7805 (2004).  

Under the new version of DC 7801 (2004), scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion are rated based on their size.  A 10 percent 
evaluation is warranted for scars comprising an area or areas 
exceeding 6 square inches (39 sq. cm.).  

The next highest rating of 20 percent evaluation is warranted 
for scars comprising an area or areas exceeding 12 square 
inches (77 sq. cm.).  Note (1) to that Code section stated 
that scars in widely separated areas, as on two or more 
extremities or on anterior sand posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) defined a deep 
scar as one associated with underlying soft tissue damage.  

Under the new version of DC 7802 (2004) scars, other than of 
the head, face or neck, that are superficial and do not cause 
limited motion are rated as 10 percent disabling if they are 
of an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1) to that Code section stated that scars in 
widely separated areas, as on two or more extremities or on 
anterior sand posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  Note (2) defined a superficial scar as one 
not associated with underlying soft tissue damage.  

The Board notes that there is some inconsistency in the 
record as to whether there are skin grafting donor sites on 
both the anterior and posterior aspects of the veteran's 
right thigh, or a single donor site on the posterior aspect 
of the right thigh.  

The Board believes that this question must be addressed 
before it can be determined whether an increased rating is 
warranted for the service-connected residuals of skin 
grafting in the right upper leg.  

In this regard, the Board notes that the veteran's service 
medical records reveal only one grafting procedure in which 
skin was taken from the right thigh.  This procedure occurred 
in October 1946 and was noted to have involved removing skin 
from only the posterior aspect of the right thigh.  

A second grafting procedure was subsequently performed in 
January 1947, but this procedure reportedly involved taking 
skin from only the anterior aspect of the left thigh.  

A report of VA examination conducted in January 1948 reveals 
a finding of one large scar on the posterior aspect of the 
right leg, which the examiner noted to be the donor site from 
the veteran's skin grafting.  No findings were noted 
regarding the anterior aspect of the right leg.  

More recently, in the report of an October 2001 VA 
examination, the examiner noted that the veteran had a 
history of multiple grafting procedures, which included 
removing skin from both the anterior and posterior aspects of 
the right thigh.  

The examiner indicated that there were skin graft donor sites 
on both thighs that measured 15 cm. x 10 cm., and a separate 
fainter scar on the posterior aspect of the right thigh.  

Thus, by implication, the October 2001 VA examiner appeared 
to suggest that a 15 cm. x 10 cm. donor site scar was found 
on the anterior aspect of the right thigh, which the Board 
believes to be inconsistent with the veteran's history as 
noted in his service medical records.  

The Board notes that a more recent VA examination was 
conducted in March 2005 in which it was again reported that 
the veteran had a history of skin grafting on both the 
anterior and posterior aspects of the right thigh.  

However, the examiner specifically found that the area of 
skin grafting on the anterior aspect of the right thigh was 
not clearly visible secondary to hair growth and there not 
being a clear demarcation between the previous skin and the 
skin taken for grafting.  

In color photographs accompanying the report of this 
examination, the examiner circled the area of the skin graft 
donor site on the posterior aspect of the right thigh.  The 
examiner also circled an area on the anterior aspect of the 
right thigh, but noted that the graft donor site was not 
visible.  

Thus, although the VA examiner noted a history of skin being 
taken from the anterior aspect of the right thigh, the 
examiner could find no objective evidence of the procedure.  

In summary, although the October 2001 VA examiner's findings 
suggest the presence of a donor site on the anterior aspect 
of the right thigh, it appears that the veteran's service 
medical records, the report of his 1948 VA examination, and 
the report of his March 2005 VA examination are all negative 
for any objective clinical findings suggesting the presence 
of such a scar.  

In light of this record, the Board finds that the 
preponderance of credible and probative evidence establishes 
that the veteran has only skin graft donor site on his right 
upper thigh, which is present on the posterior aspect of the 
thigh.  

Having found that there is only one skin graft donor site 
present on the right thigh, the Board further finds that the 
manifestations of that disability more closely approximate 
the criteria for a 10 percent evaluation under the old 
versions of DC 7803, which contemplates a scar manifested 
repeated ulceration.  

In essence, the Board finds that the veteran's skin graft 
scarring of the right leg is manifested by scattered 
follicular eruptions accompanied by itchiness.  

The Board believes that this conclusion is supported by the 
report of the March 2005 VA examination in which the examiner 
noted that some scattered follicular eruptions were observed 
throughout the site of the donor site on his right leg.  

The Board of course recognizes that the old version of DC 
7803 also calls for a 10 percent disability rating for a scar 
that has been found to be poorly nourished, and there is no 
evidence in the reports of either the October 2001 or March 
2005 VA examinations of such a finding.  

However, as indicated by 38 C.F.R. § 4.21, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from and, above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  

In light of the follicular eruptions found on objective 
examination, the Board believes that an analogous rating of 
10 percent under DC 7803 is appropriate in this case because 
that criteria specifically contemplates repeated ulceration.  

The Board has also considered whether disability ratings are 
warranted under either the new or old versions of DCs 7804 or 
7805.  However, repeated VA examination has been negative for 
evidence that the veteran's residuals of skin grafting on the 
right thigh include pain, tenderness, or limitation of 
function in the thigh.  

The Board has considered the private treatment records 
submitted by the veteran.  Although these records do reveal 
treatment for skin problems on the hands and arms, which were 
found to be related to keratosis, these records are negative 
for any complaints or treatment regarding his skin problems 
of the upper thigh.  

In summary, the Board further finds that the manifestations 
of that disability more closely approximate the criteria for 
a 10 percent evaluation under the old versions of DC 7803.  
To this extent, the benefit sought on appeal is granted.  



ORDER

An increased rating of 10 percent for the service-connected 
residuals of skin grafting of the right upper leg is granted, 
subject to the regulation controlling disbursement of VA 
monetary benefits.




REMAND

In a March 2004 decision, the Board granted an increased 
rating of 30 percent for the service-connected residuals of 
burn scars of the left leg.  The Board also remanded the 
issue of an evaluation in excess of 30 percent for that 
disability to the RO for additional evidentiary development.  

Thereafter, the RO issued letters to the veteran in March 
2004 and July 2004 requesting that he identify or submit 
additional medical evidence showing that the service-
connected disability had worsened.  The veteran did not 
respond to these letters, and, in November 2004, the RO 
issued an SSOC in which it continued to deny the veteran's 
claim.  

In accordance with the Board's remand instructions, the RO 
arranged for the veteran to undergo a VA examination in March 
2005 in part to determine the current severity of the 
service-connected residuals of burn scars of the left leg.  
The report of this examination was obtained and associated 
with the claims folder.

In April 2005, the RO issued an SSOC in which it continued to 
deny a compensable rating for the residuals of skin grafting 
of the right upper leg.  However, the issue of an increased 
rating for the service-connected residuals of burn scars of 
the left leg was not addressed.  

When new evidence has been added to the record, the agency of 
original jurisdiction is obligated to reconsider the 
veteran's claims in light of the additional evidence, and to 
provide a Supplemental Statement of the Case to him and his 
representative, if any.  See 38 C.F.R. § 19.31 (2004).  

The record reflects that evidence pertinent to the veteran's 
claim for an increased rating for the residuals of burn scars 
to the left leg has been received subsequent to the most 
recent SSOC addressing that claim.  

The veteran has not submitted a written waiver of RO 
consideration of that evidence.  Therefore, this claim must 
be referred to the agency of original jurisdiction for review 
and preparation of an SSOC.  

Therefore, this case is REMANDED to the RO for the following:

The RO should readjudicate the claim for 
an increased rating for the service-
connected burn scars of the left lower 
leg.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a new 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


